Citation Nr: 1606593	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  13-33 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for multiple sclerosis.  


REPRESENTATION

Appellant represented by:	 Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1984 to December 1989 and December 1990 to May 1991, to include service in the Southwest Asia theater of operations.  
This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

On the VA Form 9, the Veteran requested a videoconference hearing.  In a July 2014 letter, the Veteran's representative withdrew the request for a hearing.

This case was previously before the Board in June 2015 when it was remanded for further development.

The issue of entitlement to individual unemployability has been raised by the record in a January 15, 2013, application for compensation and/or pension, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Review of the claims file shows treatment records from the VA Community Based Outpatient Clinic in Rome, New York dated April 2001 to October 2012.  
The Statement of the Case, dated September 2013, makes note of treatment reports from April 1999 to April 2013.  The Supplemental Statement of the Case, dated December 2015, makes note of treatment reports from August 1999 to November 2015.  These treatment records were relied upon to adjudicate the claim and are not associated with the claims file.  Additionally, there is a VA problem list, received January 2011, which reference conditions with onsets as far back as 1994.  The records associated with those diagnosed conditions are not associated with the claims file.

As the Statement of the Case and Supplemental Statement of the Case reference VA treatment records not currently associated with the claims file and the VA problem list makes note of conditions going back to 1994, it is clear that complete VA treatment records have not been obtained.  Therefore, remand is necessary to obtain complete VA treatment records regarding the Veteran.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In a VA medical opinion, dated October 2015, the examiner noted that multiple sclerosis did not occur until 2007.  The VA problem list, received January 2011, noted that the onset of multiple sclerosis was in 2005.  It is unclear whether the examiner reviewed all of the treatment records.  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's medical history, the Veteran must be afforded a new VA medical examination.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file all VA medical records pertaining to the Veteran, especially those dated from 1991 to 1998.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

2.  Thereafter, schedule the Veteran for a VA examination(s) to determine the nature, extent, onset, and etiology of his multiple sclerosis.  The claims file and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  All indicated testing should be conducted.  A complete medical history should be elicited.

After a review of the examination findings and the entire evidence of record, the examiner(s) must answer the following questions:

a.  Is it at least as likely as not (50 percent probability or greater) that the Veteran's multiple sclerosis was first manifested during service, or was caused or aggravated by service, or is otherwise related to the Veteran's military service.  To the extent possible, the examiner should specifically identify the earliest manifestations of multiple sclerosis. 

The examiner is also requested to specifically address whether it is at least as likely as not (50 percent probability or greater) that any reported symptoms in service were manifestations of the multiple sclerosis first diagnosed in 2005.

b.  The examiner is asked to identify the earliest signs and symptoms of multiple sclerosis and indicate whether it is at least as likely as not (50 percent probability or greater) these signs or symptoms manifested on or before May 1998 (seven years after his separation from active service).

The examiner(s) are advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.  The examiner is also advised that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner is requested to provide a rationale for any opinion provided. In the report, the examiner should refer to all medical and lay evidence of record used in making the conclusions. If the examiner is unable to answer the question presented without resort to speculation, he or she should so indicate the reason.

3.  Thereafter, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






